DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed June 28, 2022.  Claims 1-3 and 5-17 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-17 have been considered but are moot in view of rejection as set forth below. A new reference was found to cure the deficiencies in Hadwen et al. (US 2010060562), the new reference is Dyer et al. (US 20140138784).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) in view of Dyer et al. (US 20140138784).
Re claim 1: Hadwen teaches an optical sensor arrangement (fig. 18b, 20, 23, 24, 30 and 31), comprising a photodiode (7), a dummy photodiode (20), an analog-to-digital converter (51/81), a first switch (47) which couples the photodiode (7) to an input of the analog-to-digital converter (51/81) and a second switch (50) which couples the dummy photodiode (20) to the input of the analog-to-digital converter (51/81) (see fig. 18b), and a logic circuit (83), wherein the analog to-digital converter (51/81) is designed to generate a digital output signal with a first value representing a value of a dummy current of the dummy photodiode (20) in a reference phase (paragraphs 277-279) and to generate the digital output signal with a second value representing a value of a photodiode current of the photodiode (7) in a measurement phase (paragraphs 281 - 283), wherein the logic circuit is configured to calculate an optical signal by subtracting the first value of the digital output signal from the second value of the digital output signal (paragraphs 279-284), but does not specifically teach wherein a sense area of the dummy photodiode is identical to a sense area of the photodiode. Dyer teaches wherein a sense area of a dummy photodiode (303b) is identical to a sense area of a photodiode (303a) (fig. 3, paragraphs 18 and 19, the sense area is the square for the PN junction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sense area of the dummy photodiode is identical to the sense area of the photodiode similar to Dyer with the dummy photodiode and photodiode in Hadwen in order to ensure the dummy photodiode has the same characteristics so that the leakage current generation is within a desired range of the photodiode providing for more accurate noise correction.
Re claim 5: Hadwen as modified by Dyer teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51/81) comprises an amplifier (Hadwen, 51) with an input and an output and wherein the first and the second switch (Hadwen, 47, 50) are coupled to the input of the amplifier (Hadwen, 51) via the input of the analog-to-digital converter (Hadwen, 51/81) (Hadwen, see fig. 18b).
Re claim 7: Hadwen as modified by Dyer teaches wherein the analog-to-digital converter (Hadwen, 51/81) comprises an integrating capacitor (Hadwen, 52) which is arranged between the output of the amplifier (Hadwen, 51) and the input of the amplifier (Hadwen, 51) (Hadwen, fig. 18b).
Re claim 13: Hadwen as modified by Dyer teaches the optical sensor arrangement, wherein the dummy photodiode (Hadwen, 20) is implemented as an additional photodiode that is covered by a light shielding cover (Hadwen, paragraph 289 and 261, see fig. 18b).
Re claim 14: Hadwen teaches a method for optical sensing (fig. 18b, 20, 23, 24, 30 and 31), comprising generating a dummy current by a dummy photodiode (20), providing the dummy current to an analog-to-digital converter (51/81) in a reference phase (paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (51/81) (paragraphs 277-279), and generating a photodiode current by a photodiode (7), providing the photodiode current to the analog-to-digital converter (51/81) in a measurement phase (paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (51/81) (paragraphs 281-283), and generating an optical signal by subtracting the first value of the digital output signal from the second value of the digital output signal (paragraphs 279-284), but does not specifically teach wherein a sense area of the dummy photodiode is identical to a sense area of the photodiode. Dyer teaches wherein a sense area of a dummy photodiode (303b) is identical to a sense area of a photodiode (303a) (fig. 3, paragraphs 18 and 19, the sense area is the square for the PN junction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sense area of the dummy photodiode is identical to the sense area of the photodiode similar to Dyer with the dummy photodiode and photodiode in Hadwen in order to ensure the dummy photodiode has the same characteristics so that the leakage current generation is within a desired range of the photodiode providing for more accurate noise correction.
Re claim 15: Hadwen as modified by Dyer teaches the method, wherein the dummy photodiode (Hadwen, 20) is implemented as an additional photodiode that is covered by a light shielding cover (Hadwen, paragraph 289 and 261, see fig. 18b).

5.	Claim(s) 2, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) as modified by Dyer et al. (US 20140138784) as applied to claim 1 above, and further in view of Chua et al. (US 20140263972).
Re claim 2: Hadwen as modified by Dyer teaches the analog-to-digital converter (Hadwen, 51/81), but does not specifically teach wherein the analog-to-digital converter is realized as a charge balancing analog-to-digital converter. Chua teaches wherein an analog-to-digital converter (22/23) is realized as a charge balancing analog-to-digital converter (paragraph 21). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a charge balance analog-to-digital converter similar to Chua as the analog-to-digital converter of Hadwen as modified by Dyer in order to more efficiently transmit the output signal in a noisy environment providing for higher quality ambient light detection.
Re claim 12: Hadwen as modified by Dyer teaches the photodiode (Hadwen, 7), the dummy photodiode (Hadwen, 20), the analog-to-digital converter (Hadwen, 51/81), the first switch (Hadwen, 47) which couples the photodiode (Hadwen, 7) to an input of the analog-to-digital converter (Hadwen, 51/81) and the second switch (Hadwen, 50) which couples the dummy photodiode (Hadwen, 20) to the input of the analog-to digital converter (Hadwen, 51/81) (Hadwen, see fig. 18b), but does not specifically teach wherein the optical sensor arrangement comprises at least a further photodiode, at least a further analog-to-digital converter, at least a further first switch which couples the at least a further photodiode to an input of the at least a further analog-to-digital converter and at least a further second switch which couples the dummy photodiode to the input of the at least a further analog-to-digital converter. Chua teaches an optical sensor arrangement (fig. 5) comprises at least a further photodiode (312, 311), at least a further analog-to digital converter (32, 33), at least a further first switch (X) which couples the at least a further photodiode (312, 311) to an input of the at least a further analog-to-digital converter (32, 33) and at least a further second switch (Y) which couples a dummy photodiode (351, 352) to the input of the at least a further analog-to-digital converter (32, 33) (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include extra elements similar to Chua with the circuit of Hadwen as modified by Dyer in order to increase redundancy providing for reduced noise in the circuit and higher quality light detection.
Re claim 16: Hadwen as modified by Dyer teaches generating a dummy current by a dummy photodiode (Hadwen, 20), providing the dummy current to an analog-to-digital converter (Hadwen, 51/81) in a reference phase (Hadwen, paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (Hadwen, 51/81) (Hadwen, paragraphs 277- 279), and generating a photodiode current by a photodiode (Hadwen, 7), providing the photodiode current to the analog-to-digital converter (Hadwen, 51/81) in a measurement phase (Hadwen, paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (Hadwen, 51/81) (Hadwen, paragraphs 281-283), but does not specifically teach a further analog to digital converter and a further photodiode. Chua teaches an optical sensor arrangement (fig. 5) comprises at least a further photodiode (312, 311), at least a further analog-to-digital converter (32, 33), at least a further first switch (X) which couples the at least a further photodiode (312, 311) to an input of the at least a further analog-to-digital converter (82, 33) and at least a further second switch (Y) which couples a dummy photodiode (351, 352) to the input of the at least a further analog-to-digital converter (32, 33) (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include extra elements similar to Chua with the circuit and method of Hadwen as modified by Dyer in order to increase redundancy providing for reduced noise in the circuit and higher quality light detection.
Re claim 17: Hadwen as modified by Park teaches generating a dummy current by a dummy photodiode (Hadwen, 20), providing the dummy current to an analog-to-digital converter (Hadwen, 51/81) in a reference phase (Hadwen, paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (Hadwen, 51/81) (Hadwen, paragraphs 277- 279), and generating a photodiode current by a photodiode (Hadwen, 7), providing the photodiode current to the analog-to-digital converter (Hadwen, 51/81) in a measurement phase (Hadwen, paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (Hadwen, 51/81) (Hadwen, paragraphs 281-283), but does not specifically teach wherein in the measurement phase, the dummy current is provided to at least a further analog-to-digital converter, and in the reference phase, at least a further photodiode current of at least a further photodiode is applied to the at least a further analog-to-digital converter. Chua teaches in a measurement phase, a dummy current (352, 351) is provided to at least a further analog-to-digital converter (32, 33), and in a reference phase, at least a further photodiode (311, 312) current of at least a further photodiode is applied to the at least a further analog-to-digital converter (32, 33) (see fig. 5, paragraphs 32-34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include extra elements similar to Chua with the circuit and method of Hadwen as modified by Dyer in order to increase redundancy providing for reduced noise in the circuit and higher quality light detection.
6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) as modified by Dyer et al. (US 20140138784) as applied to claim 1 above, and further in view of Saravanan et al. (GB 2426814).
Re claim 3: Hadwen as modified by Dyer teaches the optical sensor arrangement (Hadwen, fig. 18b, 20, 23, 24, 30 and 31), comprising the photodiode (Hadwen, 7), the dummy photodiode (Hadwen, 20), the analog-to digital converter (Hadwen, 51/81), the first switch (Hadwen, 47) which couples the photodiode (Hadwen, 7) to an input of the analog-to-digital converter (Hadwen, 51/81) and the second switch (Hadwen, 50) which couples the dummy photodiode (Hadwen, 20) to the input of the analog-to-digital converter (Hadwen, 51/81) (Hadwen, see fig. 18b), but does not specifically teach wherein the optical sensor arrangement comprises a third switch which couples a photodiode to a reference potential terminal and a fourth switch which couples the dummy photodiode to the reference potential terminal. Saravanan teaches wherein an optical sensor arrangement comprises a third switch (228) which couples a photodiode (202) to a reference potential terminal (see fig. 2) and a fourth switch (230) which couples the dummy photodiode (204) to the reference potential terminal (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include third and fourth switches connected to the reference potential terminal similar to Saravanan with the photodiode and dummy photodiode of Hadwen as modified by Dyer in order to reduce noise in the circuitry providing for higher quality light detection.

7.	Claim(s) 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) as modified by Dyer et al. (US 20140138784) as applied to claim 5 above, and further in view of Xu et al. (US 20150102209).
Re claim 6: Hadwen as modified by Dyer teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51/81) comprises an amplifier (Hadwen, 51) with an input and an output and wherein the first and the second switch (Hadwen, 47, 50) are coupled to the input of the amplifier (Hadwen, 51) via the input of the analog-to-digital converter (Hadwen, 51/81) (Hadwen, see fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises an input switch that couples the input of the amplifier to a reference potential terminal. Xu teaches an analog-to-digital converter (12) comprises an input switch (33) that couples an input of an amplifier (16) to a reference potential terminal (Vrefin) (fig. 1b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an input switch similar to Xu with the amplifier of the analog to digital converter of Hadwen as modified by Dyer in order to discharge the circuit providing for a reduction in noise and higher quality light detection.
Re claim 8: Hadwen as modified by Dyer teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51/81) comprises a switch (Hadwen, 53) that couples an electrode of the integrating capacitor (Hadwen, 52) (Hadwen, fig. 18b), but does not specifically teach coupled to a voltage terminal. Xu teaches an initialization switch (34) that couples an electrode of an integrating capacitor (20) to a voltage terminal (Vref1) (see fig. 1b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an initializing switch similar to Xu with the amplifier and capacitor of the analog to digital converter of Hadwen as modified by Dyer in order to discharge the circuit providing for a reduction in noise and higher quality light detection.
Re claim 9: Hadwen as modified by Dyer teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51/81) comprises a switch (Hadwen, 53) that couples an electrode of the integrating capacitor (Hadwen, 52) (Hadwen, fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises an open loop switch that couples an electrode of the integrating capacitor to the output of the amplifier. Xu teaches an analog-to-digital converter (12) comprises an open loop switch (79) that couples an electrode of an integrating capacitor (20) to an output of an amplifier (15) (fig. 4b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an open loop switch similar to Xu with the amplifier and capacitor of the analog to digital converter of Hadwen as modified by Dyer in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.
Re claim 10: Hadwen as modified by Dyer teaches wherein the analog-to-digital converter (Hadwen, 51/81) comprises an amplifier (Hadwen, 51) with an input and an output (Hadwen, fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises a comparator having an input that is connected to the output of the amplifier. Xu teaches and analog to-digital converter (12) comprises a comparator (22) having an input that is connected to an output of an amplifier (15) (see fig. 1b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a comparator similar to Xu with the amplifier of the analog to digital converter of Hadwen as modified by Dyer in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.
Re claim 11: Hadwen as modified by Dyer teaches wherein the analog-to-digital converter (Hadwen, 51/81) comprises an amplifier (Hadwen, 51) with an input and an output (Hadwen, fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises a reference capacitor circuit which is coupled to the input of the amplifier and which is designed for providing a charge packet to the input of the amplifier. Xu teaches wherein an analog to-digital converter (12) comprises a reference capacitor circuit (29) which is coupled to an input of an amplifier (15) and which is designed for providing a charge packet to the input of the amplifier (15) (see fig. 1b, paragraph 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a reference capacitor circuit similar to Xu with the amplifier of the analog to digital converter of Hadwen as modified by Dyer in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878